Citation Nr: 0517069	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-14 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left knee, claimed as secondary to the 
veteran's service-connected bilateral foot disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.  In April 2004, the Board 
remanded the claim for further development.  The RO undertook 
such development and issued a supplemental statement of the 
case in April 2005.  The claim was returned to the Board.


FINDING OF FACT

The veteran's degenerative joint disease of the left knee has 
been causally related to his service-connected bilateral pes 
planovalgus with plantar keratosis and ankle pain.


CONCLUSION OF LAW

The veteran's degenerative joint disease of the left knee is 
proximately due, to or the result of, his service-connected 
bilateral pes planovalgus with plantar keratosis and ankle 
pain.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. §5103 
(2002); 38 C.F.R. § 3.159(b).  Regulations also dictate that 
VA has a duty to assist claimants, essentially providing that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. §5103(A) (2002); 38 C.F.R. 
§ 3.159(c) (2004).  As will be discussed below, the Board 
finds that service connection for a left knee disorder is 
warranted.   As such, a discussion of the VCAA is not needed.

Secondary Service Connection

Service connection for bilateral pes planovalgus with plantar 
keratosis and ankle pain was established in January 1989.  
The veteran now seeks service connection for degenerative 
joint disease of the left knee, as secondary to his service-
connected foot disability.  He contends that his left knee 
disability is attributable to his altered gait caused by his 
foot and ankle disability.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id. 

VA outpatient clinical records document treatment for the 
left knee from February 2001 to November 2004.  Of note is a 
February 2001 radiology report indicating that x-ray studies 
of the left knee revealed early degenerative changes of the 
knee.  During a January 2003 evaluation, the examiner noted 
the veteran ambulated with an abnormal gait and opined that 
the veteran would experience knee problems because of it.

The veteran underwent a VA orthopedic examination in December 
2004.  The examiner reviewed the veteran's claims file, to 
include his VA medical records.  Based upon the examination, 
a diagnosis of degenerative joint disease of the left knee, 
tricompartmental, was noted.  The examiner opined that there 
was a possibility that the left knee disability was at least 
as likely as not related to the post surgical sequela of his 
service-connected left foot problem.  The examiner went 
further to say that the isolated surgery on the left foot and 
the ensuing mechanical and gait-altering pattern could in 
fact result in increased degenerative joint disease within 
the left knee, as opposed to the right.  

The Board finds that this December 2004 opinion, when coupled 
with the prior January 2003 opinion indicating that the 
veteran would experience knee problems due to his altered 
gait, is sufficient to establish that the veteran's current 
left knee disability is proximately due to his service-
connected bilateral foot disability. 


ORDER

Entitlement to service connection for degenerative joint 
disease of the left knee, as secondary to the service-
connected bilateral foot disability, is granted.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


